DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 07/20/2022 have been entered. Claims 2-13 and 15-21 are pending; claims 1 and 14 are cancelled. 

Response to Arguments
3.	Applicant's arguments filed 07/02/2022 regarding rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive. Specifically, Applicant argues that Brogardh fails to disclose or suggest the feature “determining, from the predetermined toolpath, and based on mapping the one or more nominal features to the one or more as-built features, a mapped toolpath defined in relation to the one or more as-built features of the observed representation of the object”. However, paragraph [0084] of Brogradh discloses a robot path defined by a plurality of positions which are defined in a CAD model of the object (corresponds with “a predetermined tool path” of the claim) and the robot path is adjusted (corresponds with “a mapped toolpath”) by using correction vectors in a subsurface of the object, wherein the correction vectors are the average error of the error vectors (see at least Fig. 7, paragraph [0085]). The error vectors are the lengths and directions of deviations between the measuring points measured by a sensor and the corresponding points defined in the CAD model of the object (see at least Fig. 6, paragraph [0086]). Therefore, the adjusted robot path is determined using a predetermined robot path defined in the CAD model and based on mapping of the corresponding points defined in the CAD model to the measuring points that classify features of objects, e.g. edge lines or subsurfaces (as-built features). A full rejection of claim 1 and similarly cited claims 19 and 20 is laid out below. 

Claim Objections
4.	Claims 3 and 19 are objected to because of the following informalities:  
Claim 3: “a predetermined toolpath” should be changed to read “the predetermined toolpath”.
Claim 19: “edges of object” should be changed to read “edges of the object”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation of “adjusting a tip size of a spray nozzle which has an adjustable size”. However, based on the claim language, it is unclear whether the adjustable size is referring to the tip size of the spray nozzle, and whether the end effector, the tip of the spray nozzle, or the spray nozzle has an adjustable size. The claim language is not clear and therefore the scope of the claim cannot be ascertained. Hence, this limitation renders the claim unclear and indefinite. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 2, 3, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogardh (US 2006/0181236A1).
a.	Regarding claim 2 and similarly cited claims 20 and 21, Brogardh teaches:
A method, a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers, which upon such execution, cause the one or more computers to perform operation ([0021], “this object is achieved by computer readable medium comprising computer program comprising instructions for making a processor to perform the steps in the method according to the invention when said computer program is run on the computer.”), and a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations ([0020], “this object is achieved by a computer program directly loadable into the internal memory of the computer, which computer program comprises instructions to make the processor perform the steps in the method according to the invention when said computer program is run on the computer.”), comprising: 
determining (i) a task ([0041], “welding, painting or grinding”) to be performed on an object (Fig. 1, “object 4”) by a robotic device (Fig. 1, [0041], “industrial robot 1”) ([0041], “The system further comprises a work object, on which the robot is about to perform some kind of process, for example welding, painting or grinding.”) that includes an end effector (Fig. 1, measuring tip 14 or TCP) (Fig. 1, [0042], “A measuring device is mounted on the tool holder, which measuring device comprises a measuring tip 14 … The TCP ("Tool Center Point") of the measuring device shall be the same as TCP for the tool to be used during the process.”), and (ii) a nominal representation of the object (see at least [0047], “In the CAD-module 15 there are geometric models of a plurality of different work objects, and tools to be used in the current robot cell. The geometrical models consist of CAD models.”); 
based at least on the nominal representation of the object, determining a predetermined object manipulation or engagement command to cause the end-effector to follow a predetermined toolpath defined in relation to one or more nominal features of the nominal representation of the object in order to perform the task ([0084], “A robot path is defined by defining a plurality of positions, which the robot is to run through along the path. Those defined positions are input data to the robot programming. When the positions are defined, the robot program can be automatically generated. Those positions can for example be defined in the CAD-module 15, by means of the CAD model of the object.”); 
generating, based on sensor data (see at least [0109]-[0110], “To be able to determine the position of the measuring points relative to the coordinate system of the robot, the measuring device 116 comprises a sensor 118.”), an observed representation of the object (see at least [0041]-[0043], “measuring points”); 
identifying, based on the sensor data, one or more as-built features of the observed representation of the object ([0049]-[0069] disclose the measuring points are transferred to a classification module to determine features of the object, including object surfaces and edge lines, [0078]); 
determining, from the predetermined toolpath, and based on mapping the one or more nominal features to the one or more as-built features, a mapped toolpath defined in relation to the one or more as-built features of the observed representation of the object (Figs. 6, 7, [0071], [0076], [0078], [0080], [0082], [0084], [0085]); 
adjusting the predetermined object manipulation or engagement command for the end-effector to follow the mapped toolpath in order to perform the task ([0084]-[0085]); and 
sending data reflecting the adjusted object manipulation or engagement command to the robotic device ([0084], “Before a path, defined in the CAD-module, can be transferred to the robot control system, the positions of the path have to be adjusted in dependence of the remaining measuring point errors.” – This indicates that the adjusted path is transferred to the robot from the CAD-module; [0085], “By adjusting the robot path for each subsurface, a new adjusted robot path 52 is produced. When the adjusted robot path 52 is used as a reference to the robot, the TCP of the tool will follow the surface of the real object, as pointed out by the path program in the CAD model.”).

b.	Regarding claim 3, Brogardh further teaches wherein the predetermined object manipulation or engagement command is other than a command for the end-effector to follow a predetermined toolpath (see at least [0095], “The operator specifies how the path should be modified, for example "increase processor power" or, as shown in the figure, "reduce the distance to the object". The system collects data from the CAD model for the subsurfaces, or line segments being marked by the operator, and adjusts the robot path for those subsurfaces, for example moves the path closer to the object surface, when the depth of the polishing shall be increased in the marked area.”). 

c.	Regarding claim 19, Brogardh further teaches wherein identifying the one or more as-built features of the observed representation of the object comprises identifying one or more edges of object from the observed representation ([0049]-[0069] and [0079] disclose the measuring points are transferred to a classification module to determine features of the object, including object surfaces and edge lines).
 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brogardh, in view of Schucker (US 2007/0000442 A1).
a.	Regarding claim 4, Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a speed of an applicator. 
However, in the same field of endeavor, Schucker teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a speed of an applicator (Claim 7, [0026], “The comparison data can thereby be converted to control parameters for the control of the dispenser 52 or the spray air supply 54. The control parameters take into consideration the speed of advance of the nozzle head 18.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a speed of an applicator, as taught by Schucker, in order to take into consideration of the work to be performed by the robot and produce a desired work output.

b.	Regarding claim 5, Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a pressure with which the applicator deposits an adhesive. 
However, Schucker teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a pressure with which the applicator deposits an adhesive ([0026], “The control parameters take into consideration … the drive pressure of the dispenser 52, the spray air pressure in the spray air supply 54 or the distance of the application nozzle 24 from the workpiece 14.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a pressure with which the applicator deposits an adhesive, as taught by Schucker, in order to take into consideration of the work to be performed by the robot and produce a desired work output.

c.	Regarding claim 9, Brogardh fails to specifically teach adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a shape or pattern of a material to be deposited on the object.
However, Schucker teaches adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a shape or pattern of a material to be deposited on the object ([0013], “The dispensing device preferably includes … an actuator or control device for adjusting the strip-breadth of the adhesive along the application line.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a shape or pattern of a material to be deposited on the object a shape or pattern of a material to be deposited on the object, as taught by Schucker, in order to take into consideration of the work to be performed by the robot and produce a desired work output.

d.	Regarding claim 10, Brogardh fails to specifically teach adjusting predetermined object manipulation or engagement command for the end-effector comprises adjusting a smoothness of a material to be deposited on the object.
However, Schucker teaches adjusting predetermined object manipulation or engagement command for the end-effector comprises adjusting a smoothness of a material to be deposited on the object ([0013], “The dispensing device preferably includes a dispensed-amount controller for controlling the amount of adhesive …” – This indicates that a proper amount of adhesive is to be deposited to avoid excess adhesive. Under the broadest reasonable interpretation, one of ordinary skill in the art would have recognized this as a form of ensuring a smoothness of adhesive to be deposited by apply a proper amount of adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjusting predetermined object manipulation or engagement command for the end-effector comprises adjusting a smoothness of a material to be deposited on the object, as taught by Schucker, in order to take into consideration of the work requirements to be performed by the robot and produce a desired work output.

e.	Regarding claim 11, Brogardh teaches a sander ([0041], “the robot is about to perform some kind of process, for example … grinding” – One of ordinary skill in the art would be able to recognize grinding is a form of sanding and thus, Brogardh discloses using a sander in order to perform an operation of sanding/grinding). 
Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a rotational speed of a sander.
However, Schucker teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a rotational speed of a (nozzle) ([0013], “Here also there is provided in addition a control device for adjusting the nozzle rotational speed according to the given dimensions of the strip breadth along the application line, which can be influenced by the tracking or compensating signal derived from an image evaluation unit generated deviation or differential between the measured and the predetermined strip breadth.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjusting predetermined object manipulation or engagement command for the end-effector comprises adjusting a rotational speed of a tool, as taught by Schucker, wherein the tool includes a sander as disclosed in Brogardh, thereby allowing the rotational speed of the sander to be optimized and controlled during the operation.

f.	Regarding claim 12, Brogardh teaches a sander ([0041], “the robot is about to perform some kind of process, for example … grinding” – One of ordinary skill in the art would be able to recognize grinding is a form of sanding and thus, Brogardh discloses using a sander in order to perform an operation of sanding/grinding). 
Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a pressure applied to the object by a sander. 
However, Schucker teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a pressure applied to the object by a (dispenser or spray air supply) ([0026], “The control parameters take into consideration … the drive pressure of the dispenser 52, the spray air pressure in the spray air supply 54”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a pressure applied to the object by a tool, as taught by Schucker, wherein the tool includes a sander as disclosed in Brogardh, thereby allowing the applied pressure of the tool to be controlled and optimized during the operation.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brogardh, in view of Kerr et al. (US 2018/0056670 A1), hereinafter Kerr.
a.	Regarding claim 6, Brogardh fails to specifically disclose wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a type of adhesive to deposit with an applicator. 
	However, in the same field of endeavor, Kerr teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a type of adhesive to deposit with an applicator (see at least [0034]-[0039], Specifically paragraph [0036] discloses a repair treatment layer is applied to blend the target area of the surface with the surrounding, unrepaired area of the surface and therefore the newly applied repair treatment layer is undistinguishable from other portions of the decorative paint scheme or livery design on the surface. This indicates that a type of material to be adhered to the object is selected based on the sensed state of the surface of the object.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a type of adhesive to deposit with an applicator, as taught by Kerr, in order to allow treatment or repair a surface by applying only needed materials that comply with specific requirements of the work object. 

12.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brogardh, in view of Harlow, Jr. et al. (US 5,429,682), hereinafter Harlow.
a.	Regarding claim 7, Brogardh fails to specifically disclose wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a tip size of a spray nozzle which has an adjustable size. 
	However, Harlow teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a tip size of a spray nozzle which has an adjustable size (see at least Figs. 11, 12A, 12-14, 13A, 14A, 14B, and 14C, Col. 12 lines 16-68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh, to adjust a tip size of a spray nozzle, as taught by Harlow, in order to control the amount of material to be deposited on the object, thus improving the efficiency of the deposition operation by eliminating waste material while ensuring a proper amount of material is being applied as intended.

	b.	Regarding claim 8, Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting an amount of time for which a spray nozzle is to dispense a material. 
	However, Harlow teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting an amount of time for which a spray nozzle is to dispense a material (see at least Col. 8 lines 25-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust an amount of time for which a spray nozzle is to dispense a material, as taught by Harlow, in order to improve the efficiency of the deposition operation by eliminating waste material while ensuring a proper amount of material is being applied as intended.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brogardh, in view of Barbir (US 2013/0150994 A1).
a.	Regarding claim 13, Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a pattern to be carved on the object by the end-effector.
	However, in the same field of endeavor, Barbir teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a pattern to be carved on the object by the end-effector (see at least Fig. 5, [0029], [0030], “With reference to FIG. 5, an exemplary carving model 500 is illustrated, comprised of a vertical portion 501 and a horizontal portion 502. It will be appreciated that though the carving model 500 is patterned after a leaf and fruits attached thereto”; [0031], “Where additional corners are selected to be carved as set in form 300 of FIG. 3, a mirror of the model 500 is correspondingly generated in accordance with the dimensions as inputted in the form 200, with the appropriate scaling being performed as described above. A separate G-code file is generated for each corner to be carved, and thus specifying the position of each of the toolpaths according to the positioning step 404.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a pattern to be carved on the object by the end-effector, as taught by Barbir, in order to provide a means to manufacture a product with a carving and to adjust the carving to the actual work object when compared to a nominal work object. 

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brogardh, in view of Lipson et al. (US 2006/0156978 A1), hereinafter Lipson.
a.	Regarding claim 15, Brogardh fails to specifically disclose wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a spacing between adjacent segments that are to be deposited on the object. 
However, in the same field of endeavor, Lipson teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a spacing between adjacent segments that are to be deposited on the object ([0104], “Because many materials are not mechanically durable, and many are liquids, measurement by contact methods is not acceptable for this role. Even if not useful for online feedback control, more frequent "semi-online" feedback provided by the currently employed sensor greatly improves the achievable final quality of the object being fabricated, because it allows the manufacturing planning software to compensate for variability in the properties of the materials being employed, or other deposition errors by automatically generating modified manufacturing plans which compensate for the errors, for instance … by modifying subsequent deposition paths so that they do not collide with excess material that was accidentally deposited.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a spacing between adjacent segments that are to be deposited on the object, as taught by Lipson, in order to avoid excess material that has already been deposited and thus improve efficiency of the deposition process.

15.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brogardh, in view of Yoichi et al. (JPH0816225A), hereinafter Yoichi.
a.	Regarding claim 16 and claim 17, Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises (claim 16) adjusting a predetermined deburring operation to be performed by the end-effector and (claim 17) adjusting a predetermined polishing operation to be performed by the end-effector. 
	However, in the same field of endeavor, Yoichi teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises (claim 16) adjusting a predetermined deburring operation to be performed by the end-effector and (claim 17) adjusting a predetermined polishing operation to be performed by the end-effector (see at least Page 8 last paragraph – Page 9 first paragraph, “The temperature of the robot mechanism is measured based on the measured temperature by measuring the temperature generated when the workpiece is ground or polished by the grinding tool or the polishing tool by controlling the portion by the grinding tool or the polishing tool. A robot mechanism drive control step or means for controlling a control variable of compliance control for the drive unit or a processing speed of a grinding tool or a polishing tool for the workpiece to prevent burn-in to the workpiece by the grinding tool or the polishing tool; And a robot mechanism control method and apparatus therefor. Further, the present invention, the driving unit of a robot mechanism having a grinding tool or a polishing tool attached to a hand part configured to rotationally drive a grinding member or a polishing member is drive-controlled based on an operation path of the robot mechanism”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a predetermined deburring operation and a predetermined polishing operation to be performed by the end-effector, as taught by Yoichi, in order to take into consideration of work requirements for the operation and to produce a desired work output. 
	
	b.	Regarding claim 18, Brogardh fails to specifically teach wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a torque applied by the end-effector.
	However, Yoichi teaches wherein adjusting the predetermined object manipulation or engagement command for the end-effector comprises adjusting a torque (allowable moment) applied by the end-effector (Page 4 third paragraph, “Is calculated in a tool feed speed calculating step of calculating a tool feed speed v in a tangential direction with respect to the work object so that the input force is equal to or less than the input allowable force fs or the allowable moment ms.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Brogardh to adjust a torque applied by the end-effector, as taught by Yoichi, in order to take into consideration of work requirements for the operation and to produce a desired work output.

Information Disclosure Statement
16.	The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Grotmol et al. (US 9,604,359 B1) teaches an apparatus and methods for training and/or operating a robotic device to follow a trajectory.
	Toussaint et al. (US 2008/0243307 A1) teaches a method comprises steps of computing an initial sequence of control points, evaluating a robotic system by a global cost function using internal simulation based on the control points, and updating the set of control points based on the evaluation.
	Straszheim et al. (US 9,486,921 B1) teaches a robotic manipulator configured to perform task at different regions, wherein each region corresponds to a different subset of objects with which the robotic manipulator is configured to perform a respective task.
	Sinyavskiy et al. (US 2015/0127149 A1) teaches robotic devices may be trained by a user guiding the robot along a target trajectory using a correction signal. A robotic device may comprise an adaptive controller configured to generate control commands based on one or more of the trainer input, sensory input, and/or performance measure.

18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664